                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


    UNITED STATES OF AMERICA                                             CRIMINAL DOCKET

    VERSUS                                                                            NO: 19-162

    TERRENCE ROLLINS                                                                SECTION: T



                                            ORDER

         Before the Court is a Motion to Dismiss for the Government’s Failure to Comply with the

Speedy Trial Act and Violation of Rule 48 of the Federal Rules of Criminal Procedure1 filed by

Terrence Rollins (“Defendant”). The government has filed an opposition.2 Having considered the

motion, the memorandum in support, the memorandum in opposition, the record, and the

applicable law, the Court will deny the motion.



                                        BACKGROUND

         On August 1, 2018, Defendant was arrested by the New Orleans Police Department for

violations of state firearms law and state drug laws.3 Defendant remained in state custody until

August 30, 2019,4 when he made his initial appearance in magistrate court.5 On August 22, 2019,

Defendant was charged with violations of the Federal Controlled Substances Act and the Federal

Gun Control Act by a five-count indictment. On January 16, 2020, the government filed a

superseding indictment revising the charges to only two counts.6 Specifically, Count 1 charges that


1
  R. Doc. 34.
2
  R. Doc. 40.
3
  R. Doc. 34-1, p.2.
4
  R. Doc. 34-1, p.2.
5
  R. Doc. 8.
6
  R. Doc. 41.
on August 1, 2018. Defendant possessed with intent to distribute heroin, a Schedule I drug

controlled substance, in violation of Title 21, United States Code, §§ 841(a)(1) and (b)(1)(C), and

cocaine hydrochloride, a Schedule II drug controlled substance, in violation of Title 21, United

States Code, §§ 841(a)(1) and (b)(1)(C). Count 2 charges that on August 1, 2018, Defendant

possessed seven firearms in furtherance of drug trafficking crimes, to wit: possession with intent

to distribute heroin, cocaine hydrochloride, and cocaine base, as charged in Count 1, all in violation

of Title 21, United States Code, §924 (c)(1)(A)(i).

        On January 6, 2020, Defendant filed a motion to dismiss contending that the indictment

should be dismissed because it was filed more than thirty days after his arrest in violation of the

Speedy Trial Act and that the trial was delayed beyond the seventy-day period required by the

Speedy Trial Act.



                                           LAW AND ANALYSIS

        The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall enjoy

the right to a speedy and public trial....” “A literal reading of the Amendment suggests that this

right attaches only when a formal criminal charge is instituted and a criminal prosecution begins.”7

“Any undue delay after charges are dismissed, like any delay before charges are filed, must be

scrutinized under the Due Process Clause, not the Speedy Trial Clause.”8 The Speedy Trial Act is

designed to protect a criminal defendant’s constitutional right to a speedy trial, and also to serve

the public’s interest in prompt criminal proceedings.”9




7
  United States v. MacDonald, 456 U.S. 1, 7 (1982).
8
  Id.
9
  United States v. Gonzalez-Rodriguez, 621 F.3d 354, 368 (5th Cir. 2010) (citing United States v. Stephens, 489 F.3d
647, 652 (5th Cir. 2007)).
             A. The indictment was timely filed under the Speedy Trial Act.

         The Speedy Trial Act provides that “[a]ny information or indictment charging an individual

with the commission of an offense shall be filed within thirty days from the date on which such

individual was arrested or served with a summons in connection with such charges.”10 Should the

Government fail to file an indictment or information within thirty days after the defendant’s arrest,

“such charge against that individual contained in such complaint shall be dismissed or otherwise

dropped.”11 The Speedy Trial Act excludes certain periods of delay, however, in computing the

30-day window. 12 Specifically, the Act excludes “[a]ny period of delay resulting from other

proceedings concerning the defendant,” including but not limited to “delay resulting from any

pretrial motion, from the filing of the motion through the conclusion of the hearing on, or other

prompt disposition of, such motion.”13

         In this case, Defendant was arrested by the New Orleans Police Department on August 1,

2018. Defendant remained in state custody until August 30, 2019, and the indictment was filed on

August 22, 2019. Defendant contends the government violated his speedy trial rights by failing to

file the indictment within thirty days of Defendant’s arrest. The government contends that the state

and federal governments are independent and sovereign jurisdictions, and that the time Defendant

accrued in state court is separate from the time accruing in the federal case.

         The Fifth Circuit has held that an arrest made by state law enforcement officers—even if

they are cooperating with federal authorities—does not trigger the running of the 30–day time

period under § 3161(b).14 Thus, the Defendant’s arrest by the New Orleans Police Department did




10
   18 U.S.C. § 3161(b).
11
   18 U.S.C. § 3162(a)(1).
12
   18 U.S.C. § 3161(h).
13
   18 U.S.C. § 3161(h)(1)(D).
14
   See United States v. Charles, 883 F.2d 355, 356 (5th Cir.1989).
not trigger the running of the thirty-day time period. Instead, the government was required to file

the indictment within thirty days of August 30, 2019 when Defendant was moved into federal

custody. Therefore, the government met the thirty-day time period requirement by filing the

indictment on August 22, 2019.15



             B. The trial will begin within the time period required by the Speedy Trial Act.

        Under the Speedy Trial Act, Defendant’s trial was required to commence no later than

seventy days from his first appearance before the federal magistrate judge. However, the Act

contains several technical exclusions that allow extension of this seventy-day period due to delays

such as the defendant's involvement in another trial or the court's consideration of pre-trial

motions.16

        On August 30, 2019, Defendant first appeared before the Magistrate Judge. Trial was

originally set sixty-six days later, on November 4, 2019.17 On October 29, 2019, Defendant’s trial

was continued until December 16, 2019,18 and the Court ordered that the period of delay resulting

from the granting of the continuance should be excluded under the provisions of the Speedy Trial

Act.19 On November 18, 2019, Defendant’s trial was continued until January 27, 2020, and the

Court ordered that the period of delay resulting from the granting of the continuance should be

excluded under the provisions of the Speedy Trial Act.20 On January 21, 2020, the Court continued

the trial until January 29, 2020 and ordered that the period of delay resulting from the granting of

the continuance should be excluded under the provisions of the Speedy Trial Act. Because the time



15
   R. Doc. 1.
16
   See 18 U.S.C. § 3161(h).
17
   R. Doc. 13.
18
   R. Doc. 27.
19
   R. Doc. 27.
20
   R. Doc. 32.
delay during the continuances was excluded under the provisions of the Speedy Trial Act,

Defendant’s trial will timely begin sixty-six days after first appearance before the Magistrate

Judge.21



                                              CONCLUSION

        Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion to Dismiss is

DENIED.

        New Orleans, Louisiana, on this _____ day of January, 2020.




                                                              GREG GERARD GUIDRY
                                                            UNITED STATES DISTRICT JUDGE




21
  Because the government’s superseding indictment has eliminated Count 4, the Court need not address the merits
of Defendant’s motion to dismiss related to Count 4.
